Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In the amendment field 07/19/2021, the following has occurred: claim 2 has been amended and claims 11-21 have been added. Now, claims 2-21 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-7 and 9-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiSilvestro, US Patent Application Publication No. 2007/0078678 in view of Axelson, US Patent Application Publication No. 2009/0043556.
As per claim 2, DiSilvestro teaches a method comprising: receiving a request from a surgeon, the request including a type of orthopaedic implant to be used in the surgical procedure (see paragraph 0032; surgeon selects type of implant to be used), retrieving, from a memory device, a digital template of the type of orthopaedic implant, the digital template including (i) an electronic rendering of the 
As per claim 3, DiSilvestro and Axelson teaches the method of claim 2 as described above.  DiSilvestro further teaches generating a customized surgical plan including the custom digital image and a plurality of additional custom digital images that illustrate customized surgical steps of the surgical 
As per claim 4, DiSilvestro and Axelson teaches the method of claim 3 as described above.  DiSilvestro further teaches the plurality of additional custom digital images includes generating the plurality of additional custom digital images based upon one or more medical images unique to the patient (see paragraph 0032; selecting relevant bones for the patient’s procedure render the medical images as unique to that patient).
As per claim 5, DiSilvestro and Axelson teaches the method of claim 3 as described above.  DiSilvestro further teaches generating the plurality of additional custom digital images includes generating the plurality of additional custom digital images based on a surgical procedure associated with a particular surgeon (see paragraph 0032; selections and preferences of the orthopaedic surgical procedure are chosen by the surgeon).
As per claim 6, DiSilvestro and Axelson teaches the method of claim 3 as described above.  DiSilvestro further teaches generating the plurality of additional custom digital images includes generating custom digital images showing at least one surgical tool positioned relative to the patient’s bone (see paragraph 0033; location of surgical tools displayed in images of surgical steps).
As per claim 7, DiSilvestro and Axelson teaches the method of claim 2 as described above.  DiSilvestro further teaches incorporating the digital template into the digital image the patient’s bone includes incorporating the digital template into a digital image unique to the patient (see paragraph 0046; implant is displayed superimposed over the rendered model of the patient’s bone).
As per claim 9, DiSilvestro and Axelson teaches the method of claim 2 as described above.  DiSilvestro does not explicitly teach processing the estimated amount of resection of the patient's bone from the implant constraint data to determine a location and orientation of the electronic rendering of the orthopaedic implant in the digital image showing the patient's bone.  Axelson further teaches processing the estimated amount of resection of the patient's bone from the implant constraint data to determine a location and orientation of the electronic rendering of the orthopaedic implant in the digital image showing the patient's bone (see paragraphs 0062-0063).  It would have been obvious to one of ordinary skill in the art at the time of the invention to add this feature to the system of DiSilvestro for the reasons given above with respect to claim 2.
As per claim 10, DiSilvestro and Axelson teaches the method of claim 2 as described above.  DiSilvestro further teaches the electronic rendering of the orthopaedic implant is also positioned in the digital image based on one or more aspects of the patient's bone determined from the digital image (see paragraphs 0049; “the surgeon 50 can see a visual rendering of the planned resection plane and the location/orientation of the femoral implant”).  
As per claim 11, DiSilvestro and Axelson teaches the method of claim 2 as described above.  DiSilvestro further teaches receiving a request from a surgeon comprises receiving the request from the surgeon during the surgical procedure (see paragraph 0032).
As per claim 12, DiSilvestro and Axelson teaches the method of claim 2 as described above.  DiSilvestro further teaches receiving a request from a surgeon comprises receiving the request from the surgeon before the surgical procedure begins (see paragraph 0057).
As per claim 13, DiSilvestro and Axelson teaches the method of claim 2 as described above.  DiSilvestro further teaches retrieving a digital template from a memory device comprises retrieving the digital template from the memory device before the surgical procedure begins (see paragraph 0057).
As per claim 14, DiSilvestro and Axelson teaches the method of claim 2 as described above.  DiSilvestro further teaches incorporating the digital template into a digital image comprises incorporating the digital template into the digital image before the surgical procedure begins (see paragraph 0046).
As per claim 15, DiSilvestro and Axelson teaches the method of claim 2 as described above.  DiSilvestro further teaches storing the digital template in the memory device before the surgical procedure begins (see paragraphs 0022 and 0046).
As per claim 16, DiSilvestro and Axelson teaches the method of claim 2 as described above.  DiSilvestro further teaches receiving the digital template over a communications network (see paragraph 0058).
As per claim 17, DiSilvestro and Axelson teaches the method of claim 2 as described above.  DiSilvestro further teaches receiving the digital template from a vendor of the orthopaedic implant (see paragraphs 0056-0057; discloses receiving the digital template from a remote computer such as a hospital computer over a network. Since the hospital is supplying the implant for surgery, the broadest reasonable interpretation of receiving the template from a vendor of the implant encompasses receiving the template from the remote source over a network as disclosed in DiSilvestro).
As per claim 18, DiSilvestro and Axelson teaches the method of claim 2 as described above.  DiSilvestro further teaches the digital template is created by a vendor of the orthopaedic implant (see paragraphs 0056-0057; discloses receiving the digital template from a remote computer such as a hospital computer over a network. Since the hospital is supplying the implant for surgery, the broadest reasonable interpretation of the template being created by a vendor of the implant encompasses receiving the template from the remote source over a network as disclosed in DiSilvestro).
Claims 19-21 recite substantially similar limitations to those addressed in claims 2, 7, 10, 17 and, as such, are rejected for similar reasons as set forth above.

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiSilvestro, US Patent Application Publication No. 2007/0078678 in view of Axelson, US Patent Application Publication No. 2009/0043556 and further in view of Lang, US Patent Application Publication No. 2007/0198022.
As per claim 8, DiSilvestro and Axelson teaches the method of claim 2 as described above.  DiSilvestro does not explicitly teach the electronic rendering of the orthopaedic implant from the digital template is a three- dimensional electronic rendering of the orthopaedic implant.  Lang teaches generating a three-dimensional electronic rendering of an orthopaedic implant for combining with a rendering of a digital image of a bone of a patient (see paragraphs 0379-0381).  It would have been obvious to one of ordinary skill in the art at the time of the invention to add the three-dimensional rendering described in Lang to the imaging system of DiSilvestro with the motivation of improving the accuracy of fitting implants during surgery by accounting for the actual three-dimensionality of the patient’s anatomy and implants (see paragraphs 0022 and 0033 of Lang).

Response to Arguments
In the remarks filed 07/19/2021, Applicant argues that Axelson does not teach (1) retrieving implant constraint data including an estimated amount of resection or positioning an electronic rendering of an implant in a digital image of a patient’s bone based on the estimated amount of resection; (2) the motivation to combine Axelson with DiSilvestro is contradicted by the teachings of the prior art.
In response to argument (1), as set forth at paragraph 0062 of Axelson, a user may select whether to perform the positioning of the digital template manually or whether the computer program will automatically perform the positioning based on several factors including resection levels.  The examiner agrees that this data, including the resection levels, is input by the user in setting the 
In response to argument (2), the examiner respectfully disagrees as the reasoning is directly stated in the teachings of Axelson. Axelson states that it would be desirable to “facilitate more accurate and time efficient planning of the procedure” as well as to “minimize…inefficiencies” in the process of determining optimal positioning of an implant.  Since both references are concerned with positioning an electronic rendering of an implant, one of ordinary skill in the art would have been motivated to look to Axelson for the teachings of the automatic, optimal positioning routine for incorporating into the teachings of DiSilvestro.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626